Case 1:20-mc-00199-JGK-OTW Document 17-10 Filed 05/15/20 Page 1 of 2




                 Exhibit J
                                     Case 1:20-mc-00199-JGK-OTW Document 17-10 Filed 05/15/20 Page 2 of 2



      Register of Directors and Officers of Global         Special Opportunities Ltd.
                                                                                                                          Registratio n No. 157958B

                      .N~                            .1/ddre.u                (Jcct1pnh·,n1   Po.ih·,,,,    Daleqf       /Jnlewhn,      /lemorkN
                                                                                                /leld       Elttlion     ~lobe
                                                                                                                         nn Oj}irer
        Dimitrios Paschos                 Norwood C arriage H ouse, 34       Fund Manager     Director     26-0ct-2009
                                          Pitts Bay Road, Pembroke
                                          HMo6, Bermuda
        Andreas Matat hias                lraklio, Greece                       Lawyer        Director     26-0ct-2009   18-Feb-2010

        Efthimios Sfikas                  Athens, Greece                       Attorney       Director     17-Feb-2010   01-Feb-2012

        Charalampos Sfetsos               Athens, Greece                     M echanical      Director     01-Nov-2010   05-Dec-2013
                                                                               En~ineer
        loannis Prokopis                  Thasou 26,                         Investment       Director     05-Dec-2013   xr Dec-2014
                                          Y arkiza 16672, Greece             P rofessio nal
        Marcos Camhis                     22 A Route de GY Meinier,           Managing        Dicector     xrDec-2014
                                          Geneva Switzerland                    D irector
       Jozef C Hendriks                   Sea Fever, 34 South Road,             Director      D irector    15-Feb-2016
                                          Southampton SN 01, PO Box          & Chairman
                                          SN6
       SI LEX MANAGEMENT                  c/o Trinity C h ambers              Company         D irector    29-Mar-2016
       LIMITED                            P.O. Box 4301, Road Town
                                          Tortola, British V ir~in Islands



      Certified to be a t rue and correct copy of the original doc ument.




      Registered Agent
      Delaney C orp. ( Bahamas) Ltd.
      By Its Authorised Represent ative




Updated 22June 2017
